In a probate proceeding, the appeal is from a decree of the Surrogate’s Court, Suffolk County (Signorelli, S.), dated June 29,1981, which, after a jury trial, denied the application to admit the will to probate. 11 Decree modified, on the law, by deleting the second and third decretal paragraphs finding that the execution of the will was caused and procured by the fraud and/or undue influence of Karen Pastore and/or Mary Sandorff. As so modified, decree affirmed, without costs or disbursements. 11 The jury’s determination that at the time the will was executed the testator was not of sound mind is supported by the weight of the credible evidence. Therefore, the proceeding to admit the will to probate was properly denied. There was, however, insufficient evidence to support the jury’s determination that the execution of the will was procured by fraud and/or undue influence. Lazer, J. P., Niehoff, Boyers and Lawrence, JJ., concur.